Title: To Thomas Jefferson from Philip Mazzei, 18 February 1807
From: Mazzei, Philip
To: Jefferson, Thomas


                        
                            18 Febb., 1807.
                        
                        Questa sarà un appendice a quella degli 8 del corrente, e venrà probabilmente ⅌ l’istesso bastimento,
                            che non è ⅌ anche partito.
                        Sono informato adesso del come separare, prosciugare, e conservere i semi della fragole; che Le manderò
                                in una boccettina di vetro ben turata e sigillata, onde spero
                            che avrà finalmente la qualità che le produce il frutto dal principio d’Aprile fino a 9bre, credendosi che non debbano
                            degenerare, del che per altro non si sa, nè si crede che ne sia stata fatta la prova, essendo tanto più facile, più comodo,
                            e speditivo il metodo di moltiplicarle per mezzo delle piantine giovani.
                        Avendo osservato nel rilegger la sua letterà, che la persona che abita nella mia casa di Richmond, by a collusion with Foster Webb is able to hold the possession, ò ricercato tra i fogli di quando
                            fui l’ultima volta in Virginia, se ci fossa qualche cosa, onde opporsi alle bindolerie di Foster Webb, al quale confidai
                            la cura di tutti i miei interessi (accordandogli un tanto ⅌ cento) perchè George Webb, che credei e credo tuttavia
                            un’onestissimo uomo, Jhon Blair certamente tale in sommo grado, ed Edmond Randolph, mi assicurarono che non potevo
                            confidargli a meglior soggetto per qualsisifia reflesso. E siccome verteva tuttavia la causa delle assurde pretensioni della mia prima moglie, e (per quanto mi pare) Mr.
                            Edmund Pandelton era uno dei Giudici; Edd. R. mi consigliò a far sì, che apparisse aversi io ceduti tutti i miei beni ad
                            Amici Europei. Le includa alcuni fogli che presi per mio ricordo, poichè può darsi che il legale vi trovi qualche indizio
                            tendente a fargli ritrovare delle notizie Utili. In caso diverso, può gettar tutto sul fuoco, e sarà affar finito.
                        Il foglio Randolf to Webb da lumi, che crederei sufficienti a far pentir Foster delle
                            sue trasgressioni.
                        L’altro foglio Mazzei to Randolph &c. dimostra, che diedi la Procura a Edmund
                            &c Blair, ai quali Foster, doveva render conto del suo operato.
                        Il Foglio Webb v. Mazzei dimostra il saldo tra noi, all’eccezione di 10 casse di vino
                            di mia attenenza in mano di Foster Webb at Newcastle.
                        Non so se i 2 conti fionati da Mr. Blair possano esser’utili; ma la Copia dei Military Certificates, e dell’uso che si obbligò di farne Foster Webb, a tenor dell’Indenture, potrà forse servire a qualche cosa.
                        Mando anche un’altro conto lungo di Mr. Blair, per cautela, ove in fondo è scritto A true
                                copy from the original, &c, benchè io lo supponga insutile. Ma potrà forse non essere inutile la lettera di
                            Edmond, che mando parimente, nella quale mi dice: “Foster Webb, you know, is a bankrupt. I have directed a suit some time
                            ago against William Alexander, who purchased your certificates from him, and I have a sanguine hope of ricovering them.”
                        In varie lettere Le ò manifestato il mio desiderio di tradurre e stampare in un piccol volume la raccolta dei
                            suoi discorsi inaugurali, i messaggi al Congresso, potendo avere i materiali requisiti per farne ben comprendere, non solo
                            il senso, come ancora i motivi, le vedute, i vantaggi, e in somma tutto ciò che tende a soddisfare l’uomo che brama
                            d’istruirsi. La prego nuovamente a mandarmegli, come pure a rimandarmi the piece published in a Boston
                                paper, che non ò più, per ben tradurre il quale avrei bisogno, di notizie necessarie ⅌ comprenderne lo
                            spirito, che qua si ignorano, e che metterei nelle annotazioni.
                        Nella mia dei 25 Luglio 1805 Le mandai 2 sestine del Poeta Casti, e un sonetto d’un Prete, sull’ironia dei quali vorrei sapere il suo sentimento.
                        Nel riesaminar le date delle mie lettere vedo che non son 17, ma quasi 19 mesi che mandai a Mr. Bracken la
                            Procura da lui richiestami per ricovrare ciò che appartiene alle povere sorelle del Bellini.
                        Nella sopraddetta lettera Le domandai chi è quel Randolph, del quale il Dr. Carr nella lettera che Ella mi
                            mandò, Le dice: is elected by a majority of more than 500 votes. Mr. George Davis mi a do. che è
                            Virginiano, non mi a potuto dire di qual famiglia è mi à però detto, che scrive contro di Lei, perchè è partitante di
                            Monroe. Ciò m’induce a desiderar di sapere; ancora, se i sentimenti di Monroe son cambiato.
                        Copia
                        
                            N.B. I fogli relativi alla casa di Richmond gli ò niandati coll’originale
                        
                    